Judgment (denominated an order), Supreme Court, New York County (William A. Wetzel, J.), entered August 21, 2003, which denied petitioner’s application brought pursuant to CFLR article 78 seeking annulment of an administrative determination by the Department of Citywide Administrative Services (DCAS) to reject petitioner’s application for a master plumber’s license, unanimously affirmed, without costs.
The denial of petitioner’s application, in accordance with the New York City Administrative Code, was both rational and a reasonable exercise of the agency’s discretion. Contrary to his assertions, petitioner was not held to a “full-time” requirement with regard to his qualifying experience. Given the limited earnings revealed by his tax records and the lack of details about the nature of his work, DCAS reasonably inquired whether petitioner had worked full or part time, as a means of assessing his work experience. An agency’s interpretation of the statutes it administers, if not unreasonable or irrational, is entitled to judicial deference (Kurcsics v Merchants Mut. Ins. Co., 49 NY2d 451, 459 [1980]).
We have considered petitioner’s remaining contentions and find them unavailing. Concur—Tom, J.P., Saxe, Lerner, Marlow and Sweeny, JJ.